PER CURIAM.
¶ 1. On motion for reconsideration, in order to reiterate the import of this court's decision, we add the following language to the end of footnote 15 at 219 Wis. 2d —, 580 N.W.2d at 675, as follows:
We intend, by severing the provisions allowing for transfer to an adult (Type 1) prison in Wis. Stat. §§ 938.538(3)(a)l, 938.538(3)(a) lm, and 938.357(4)(d), to prevent the placement of Serious Juvenile Offender Program participants in a Type 1 prison, as defined in Wis. Stat. § 301.01(5). All other provisions of the Serious Juvenile Offender Program remain unaffected by the severance. A juvenile who has been adjudicated delinquent may not be placed in an adult (Type 1) prison, since there is no opportunity for a trial by jury under the Juvenile Justice Code.
¶ 2. The juveniles' motion for reconsideration is denied without costs.